OPINION
By THE COURT.
This is a law appeal from the order of the Common Pleas Court of Franklin County, dismissing the plaintiff’s second *233amended petition, after sustaining a general demurrer thereto, the plaintiff having elected not to plead further
The plaintiff, a customer in defendants’ place of business, sued to recover damages for injuries sustained as a consequence of being struck and beaten by another customer of defendants. The defendants conducted a place of business where food and alcoholic drinks were sold.
Plaintiff in his second amended petition alleged that the “defendant has authorized and permitted” one Orville Harrow to strike and wound the plaintiff. The facts pleaded do not indicate that the defendants “authorized and permitted” said injury or violence. The case of Moon, et al. v. Conley, 9 Oh Ap 16, lays down the rule that a proprietor of any public house of entertainment may be answerable for the act of a patron for the failure to exercise ordinary care in preventing the same. The second amended petition fails to allege wherein defendant failed to exercise ordinary care.
Judgment affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.